PER CURIAM.
AFFIRMED. We point out that the parties brought to this Court’s attention certain activities which occurred with regard to the subject sanitary landfill permit after the order appealed was issued. Our review is limited to the evidence on which the initial permitting was based. Competent substantial evidence exists in the record to support the issuance of the permit by the Department of Environmental Regulation.
McCORD, J., and LILES, WOODIE A. (Retired) and OWEN, WILLIAM C., Jr., (Retired) Associate Judges, concur.